NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0306n.06

                                          No. 21-6185

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


                                                        )
 LOGAN L. COUCH,
                                                        )
        Plaintiff - Appellee,                           )
                                                        )
                v.                                            ON APPEAL FROM THE
                                                        )
                                                              UNITED STATES DISTRICT
                                                        )
 BRANDON BROOKS,                                              COURT FOR THE WESTERN
                                                        )
                                                              DISTRICT OF KENTUCKY
        Defendant - Appellant.                          )
                                                        )
                                                        )


Before: BATCHELDER, WHITE, and MURPHY, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Defendant-Appellant, Brandon Brooks, appeals

the denial of his motion for summary judgment based on qualified immunity, arguing that the

record irrefutably demonstrates that he accidently dislodged the hotpot that allegedly caused burn

injuries to Plaintiff-Appellee, Logan Couch, and therefore did not violate Couch’s Fourteenth

Amendment right to be free from excessive force or Kentucky law. Because Brooks fails to

concede an interpretation of the facts in the light most favorable to Couch—that Brooks actually

threw the hotpot—and Couch’s version of the facts is not blatantly contradicted by the record, we

DISMISS for lack of jurisdiction.

                                                I.

       In 2020, Couch was a pretrial detainee at the Grayson County Detention Center (GCDC)

in Leitchfield, Kentucky. On November 9, Brooks went from cell to cell, collecting razors from
Case No. 21-6185, Couch v. Brooks


inmates, but inmates in Couch’s cell refused to return theirs. According to Couch, as recounted

by the district court, the following then transpired:

       Brooks (J-94) approached the door of Grey Cell 298 in the [GCDC] . . . and
       instructed all offenders, while pointing his jail issued taser gun, to sit down. Officer
       Brooks then entered Grey Cell 298 and began aggressively yanking, with excessive
       force, on the television cords causing the cords to break from [their] connections.
       Officer Brooks then grabbed a hotpot (a[n] electrical device with a [cylindrical]
       pitcher attached used for boiling water) and threw it, in anger, hitting a[n] inmate
       by the name of Marvin C. Norris. The hotpot was full of boiling water and the
       contents of the pitch[er] all landed on [me and Norris]. . . . Both inmates . . .
       suffered 3rd degree burns on the right arm. Officer Brooks then continued to
       scream insults and point his taser gun at inmates. While Officer Brooks continued
       his angry [tirade] other Officers remained at the door of Grey Cell 298. It was later
       discovered that names of these other Officers were Bobby Oldham (J-54), Deputy
       Dotson (J-96), and Deputy Captain John Doe, who refused to give his name or
       badge number. [Norris] was then taken to be seen by medical. [I] was initially
       ignored of [my] injuries, after informing and trying several times to show the
       Officers [my] burn injuries. . . . [Later] Officer Bobby Oldham (J-54) escorted [me]
       to medical care where [I] was seen by Nurse Desiree Walton (J-15) regarding the
       medical request form. [Walton] (J-15) applied burn ointment and applied a bandage
       to the burn. [I] was then escorted back to Grey Cell 298 by Bobby Oldham (J-54).

R. 53 PID 338–39. Couch’s burn allegedly “required treatment for two weeks and left a permanent

scar.” R. 53 PID 345.

       Brooks tells a different story. After taking the television cords and leaving the cell, he

went to the office of Bo Thorpe, who, as Chief Deputy Jailer, was in charge of investigating

incidents involving inmates. Brooks reported that he had “dislodged [the hotpot] from its location

on the shelf next to the television,” the hotpot landed on Norris’s mat, and Norris “flung it away

from him.” R. 47-2 PID 297. Thorpe ordered incident reports from all staff who had responded

to the incident. Oldman—the only staff member to witness it—confirmed Brooks’s account. No

audio or video recording of the incident was available for review, and no inmates from Cell 298

were interviewed. Thorpe concluded that Brooks was “justified in disabling the television due to

the actions of several inmates in Cell 298,” the “spilling of the hotpot was accidental,” and any


                                                 -2-
Case No. 21-6185, Couch v. Brooks


injury suffered by Couch was “the result of inmate Norris’ slinging the hotpot across the cell.”

R. 47-2 PID 299–300.

         On November 30, 2020, Couch filed a verified complaint, alleging several claims against

Brooks and other defendants. After screening the complaint pursuant to 28 U.S.C. § 1915A, the

district court allowed three claims against Brooks to proceed: a Fourteenth Amendment excessive-

force claim, and state-law claims of assault and negligence.1 Brooks moved for summary

judgment, arguing, as relevant here, that he is entitled to qualified immunity under both federal

and Kentucky law.

         The district court denied summary judgment. Taking Couch’s recitation of the facts as

true, the district court determined that a reasonable factfinder could find that Brooks recklessly

threw a hotpot full of boiling water near Couch in Cell 298 and, thus, could find that his use of

force was excessive in clear violation of the Fourteenth Amendment. The district court also

concluded, under Kentucky law, that throwing a hotpot full of boiling water near Couch was not

an act done in “good faith,” given that “any reasonable person would have recognized the potential

danger in this action.” R. 53 PID 349–50. Brooks appealed.2




         1
         Claims against two other defendants, Dotson and Oldham, also survived dismissal at this stage but were
subsequently dismissed at summary judgment.
         2
           On December 10, 2021, Brooks served notice that he was appealing the “Memorandum Opinion and Order
entered December 6, 2021 denying Defendants’ Motion for Summary Judgment on Plaintiff’s Fourteenth Amendment
excessive force claim against . . . Brooks.” R. 55 PID 351. On January 12, 2022, Brooks filed an amended notice,
stating that he was appealing the “Memorandum Opinion and Order entered December 6, 2021 denying Defendants’
Motion for Summary Judgment on Plaintiff’s Fourteenth Amendment excessive force claim and state law assault and
negligence claims against . . . Brooks.” R. 58 PID 358 (emphasis added). Couch argues that we lack jurisdiction to
decide whether Brooks is entitled to qualified immunity under Kentucky law because this ground for appeal was
specifically omitted in the first notice and raised only in the amended notice, but the latter was filed more than thirty
days after the district court issued its order. Because we conclude that we lack jurisdiction for a separate reason, as
explained infra, we need not decide this question.

                                                          -3-
Case No. 21-6185, Couch v. Brooks


                                                 II.

       An order denying qualified immunity at summary judgment is immediately appealable

under the collateral-order doctrine, Mitchell v. Forsyth, 472 U.S. 511, 525–27 (1985), but our

jurisdiction is narrow. We may consider only “the abstract or pure legal issue of whether the facts

alleged by the plaintiff constitute a violation of clearly established law.” Berryman v. Rieger, 150

F.3d 561, 563 (6th Cir. 1998). A defendant “may not appeal a district court’s summary judgment

order insofar as that order determines whether or not the pretrial record sets forth a ‘genuine’ issue

of fact for trial.” Johnson v. Jones, 515 U.S. 304, 319–20 (1995); see also Barry v. O’Grady, 895

F.3d 440, 443 (6th Cir. 2018) (stating that we may often simply “adopt the district court’s recitation

of facts and inferences” and look no further). Said another way, “if what is at issue in the appeal

is nothing more than ‘whether the evidence could support a finding that particular conduct

occurred,’ there is no appellate jurisdiction because that question is inseparable from the merits of

the plaintiff's claim.” Berryman, 150 F.3d at 563 (quoting Behrens v. Pelletier, 516 U.S. 299, 313

(1996)).

       Thus, for “an interlocutory appeal based on qualified immunity to lie, the defendant must

be prepared to overlook any factual dispute and to concede an interpretation of the facts in the light

most favorable to the plaintiff’s case.” Id. at 562. If, however, the defendant contradicts the

plaintiff’s “version of the facts at every turn,” contests “what really happened,” or challenges “the

quantity and quality” of the plaintiff’s evidence, “the narrow boundaries of our jurisdiction prevent

us from proceeding any further” and “the case should proceed to trial.” Id. at 564–65; see Bunkley

v. City of Detroit, 902 F.3d 552, 559–60 (6th Cir. 2018) (providing examples of “types of

prohibited fact-based (‘evidence sufficiency’) appeals,” including challenges to the plaintiff’s




                                                 -4-
Case No. 21-6185, Couch v. Brooks


allegations of what actually occurred or whether the evidence could support a jury’s finding that

particular conduct did occur).

                                                 III.

          Brooks does not challenge, as a matter of law, whether throwing a hotpot full of scalding

water in a cell full of inmates—which Couch alleges Brooks did—may constitute excessive force

in clear violation of the Fourteenth Amendment, or demonstrate a lack of good faith by a Kentucky

official. Rather, Brooks argues only that the evidence Couch submitted is not “enough” to create

a question of fact regarding whether Brooks threw the hotpot, while the evidence Brooks submitted

“unequivocally” shows that the hotpot was not thrown by Brooks, it “accidently fell,” and Couch’s

“alleged injuries, if any, were caused by another inmate throwing the hotpot.” Brooks Br. at 17,

22, 25.

          Brooks’s argument merely challenges the quantity and quality of Couch’s evidence,

contests Couch’s version of what happened in Cell 298, and asks us to believe his version over

Couch’s. Because Brooks decidedly fails to overlook any factual disputes and concede an

interpretation of the facts in the light most favorable to Couch, we lack jurisdiction to decide

whether Brooks is entitled to qualified immunity. Berryman, 150 F.3d at 564–65; Barry, 895 F.3d

at 444 (“[W]e would have jurisdiction if O’Grady argued that he wins even when we view the

facts—as we must—in a light favorable to Barry. He does not.”); Gholston v. Wayne Cnty. Airport

Auth., 574 F. App’x 632, 637–38 (6th Cir. 2014) (“Ultimately, the parties’ accounts conflict, and

the officers have not agreed to Gholston’s version for the purposes of this interlocutory appeal.

With key facts in dispute, we cannot reach the legal matter of the officers’ entitlement to qualified

immunity.”). For the same reason, although the collateral-order doctrine extends to denials of

qualified official immunity under Kentucky law, see Clemons v. Couch, 768 F. App’x 432, 438–


                                                 -5-
Case No. 21-6185, Couch v. Brooks


39 (6th Cir. 2019), we lack jurisdiction to decide whether Brooks is entitled to it, Range v. Douglas,

763 F.3d 573, 581–82 (6th Cir. 2014) (stating that a defendant must concede the most favorable

view of the facts to the plaintiff for the court to exercise jurisdiction over an interlocutory appeal

of a denial of state immunity).

       In his reply brief, Brooks invokes Scott v. Harris, 550 U.S. 372 (2007), which “recognized

an apparent exception to this jurisdictional limitation.” Moldowan v. City of Warren, 578 F.3d

351, 370 (6th Cir. 2009). In Scott, the Supreme Court stated that when a plaintiff’s version of

events “is blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” 550 U.S. at 380. Brooks claims this is the case here, contending that Couch presents

“no evidence” to show that Brooks threw the hotpot—no “affidavit, deposition testimony, or

recorded statement,” only allegations in a verified complaint—and, consequently, we have

jurisdiction to decide whether Brooks is entitled to qualified immunity under federal and Kentucky

law because the district court erred in accepting Couch’s version of events as true. Reply at 7, 10.

We are unpersuaded.

       Brooks overlooks that a complaint verified as true under 28 U.S.C. § 1746 has “the same

force and effect as an affidavit and would give rise to genuine issues of material fact” for purposes

of summary judgment, Williams v. Browman, 981 F.2d 901, 905 (6th Cir. 1992) (per curiam); El

Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2008), and Couch’s verified complaint states that Brooks

threw a hotpot full of boiling water in Cell 298. Couch also submitted a sworn declaration in

response to Brooks’s summary-judgment motion, stating essentially the same. Thus, Couch puts

forward evidence to dispute Brooks’s version of the facts and create a genuine issue for trial. Cf.

Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th Cir. 2009) (reaching the merits when the


                                                 -6-
Case No. 21-6185, Couch v. Brooks


district court made a factual inference “not based on the record evidence, but on a lack of

evidence”); Rodriguez v. City of Cleveland, 439 F. App’x 433, 455 (6th Cir. 2011) (reaching the

merits when a plaintiff “put forth no evidence”).

        Further, there is no objective evidence in the record, e.g., video or audio surveillance, that

blatantly contradicts Couch’s version of the event. Cf. Scott, 550 U.S. 378–81; see also Younes v.

Pellerito, 739 F.3d 885, 889 (6th Cir. 2014) (stating that conflicting testimony is not the type of

evidence that utterly discredits the plaintiff’s version of the facts); Roberts v. Coffee County, 826 F.

App’x 549, 556 (6th Cir. 2020) (“Because Roberts’s testimony is itself evidence that the incident

occurred, his testimony creates a genuine dispute of material fact.”). Here, with only “dueling

accounts of what happened” and Brooks “acknowledging on appeal only [his account], the

underlying basis for an interlocutory appeal disappears.” Romo v. Largen, 723 F.3d 670, 678 (6th

Cir. 2013) (Sutton, J., concurring in part and concurring in the judgment).

        In sum, at this stage of the proceedings, and given Brooks’s argument, we have no

jurisdiction to review the district court’s denial of qualified immunity to Brooks under federal or

Kentucky law.

                                                 ***

        For the foregoing reasons, we DISMISS this case for lack of jurisdiction.




                                                  -7-